[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                              No. 08-12989                       OCT 29, 2008
                          Non-Argument Calendar                THOMAS K. KAHN
                        ________________________                   CLERK


                         Agency Nos. A98-428-750
                              A98-428-751

MARTA ROSIBEL ALAS-LEYVA,
CESAR ENRIQUE ALAS-LEYVA,
ROBERTO CARLOS ALAS-LEYVA,

                                                                     Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.
                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                             (October 29, 2008)

Before BLACK, BARKETT and MARCUS, Circuit Judges.

PER CURIAM:

     Marta Rosibel Alas-Leyva, now pro se, and her two minor sons, Cesar Alas
Leyva and Roberto Carlos Alas Leyva,1 seek review of the Board of Immigration

Appeals’ (“BIA’s”) decision affirming the Immigration Judge’s (“IJ’s”) order

finding them removable and denying their application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). After careful

review, we deny the petition.

       When considering a petition to review a BIA final order, we review legal

issues de novo. Hernandez v. U.S. Att’y Gen., 513 F.3d 1336, 1339 (11th Cir.

2008). The BIA’s factual findings are reviewed under the substantial evidence test.

Al Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001). Under this test,

we must affirm the BIA’s decision if it is “supported by reasonable, substantial,

and probative evidence on the record considered as a whole.”                       Id. at 1284

(quotations omitted). “To reverse a factual finding by the BIA, this Court must

find not only that the evidence supports a contrary conclusion, but that it compels

one.” Farquharson v. U.S. Att’y Gen., 246 F.3d 1317, 1320 (11th Cir. 2001). We

review only the BIA decision, except to the extent the BIA expressly adopts the

IJ’s opinion or reasoning. Al Najjar, 257 F.3d at 1284. Here, the BIA did not

expressly adopt the IJ’s order, so we review the BIA’s order.




       1
         Because Alas-Leyva’s sons’ applications were derivatives of Alas-Leyva’s asylum
application, our discussion of Alas-Leyva’s claims on appeal is also applicable to her sons.
                                                2
      We first find no merit to Alas-Leyva’s argument that the BIA erred in

denying her application for asylum and withholding of removal. An alien may

obtain asylum if she is a “refugee,” 8 U.S.C. § 1158(b)(1)(A), which is defined as:

             any person who is outside any country of such person’s
             nationality or, in the case of a person having no
             nationality, is outside any country in which such person
             last habitually resided, and who is unable or unwilling to
             return to, and is unable or unwilling to avail himself or
             herself of the protection of, that country because of
             persecution or a well-founded fear of persecution on
             account of race, religion, nationality, membership in a
             particular social group, or political opinion.

8 U.S.C. § 1101(a)(42)(A). An alien may establish eligibility for asylum if she

shows that she has suffered either “past persecution” or has a “well-founded fear”

of future persecution. 8 C.F.R.§ 208.13(b); Chen v. U.S. Att’y Gen., 513 F.3d
1255, 1257 (11th Cir. 2008). “To establish asylum based on past persecution, the

applicant must prove (1) that she was persecuted, and (2) that the persecution was

on account of a protected ground.” Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d
1223, 1232 (11th Cir. 2007) (quotations and emphasis omitted). A well-founded

fear may be established by showing (1) past persecution that creates a presumption

of a “well-founded fear” of future persecution, (2) a reasonable probability of

personal persecution that cannot be avoided by relocating within the subject

country, or (3) a pattern or practice in the subject country of persecuting members

of a statutorily defined group of which she is a part. 8 C.F.R. § 208.13(b)(1), (2).
                                          3
      Although the INA does not expressly define “persecution” for purposes of

qualifying as a “refugee,” see 8 U.S.C. § 1101(a)(42), we have said that

“persecution is an extreme concept, requiring more than a few isolated incidents of

verbal harassment or intimidation, and that mere harassment does not amount to

persecution.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1231 (11th Cir. 2004)

(quotations and brackets omitted). Menacing telephone calls and threats do not

rise to the level of persecution. See id.

      An alien is entitled to withholding of removal under the INA if she can show

that her life or freedom would be threatened on account of race, religion,

nationality, membership in a particular social group, or political opinion. Mendoza

v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003); see also 8 U.S.C.

§ 1231(b)(3).     This standard is more stringent than the “well-founded fear”

standard for asylum; thus, if an applicant is unable to meet the “well-founded fear”

standard, she necessarily is unable to qualify for withholding of removal or

deportation. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1288 n.4 (11th Cir. 2005).

      Alas-Leyva argues that she is entitled to asylum and withholding of removal

because her life was in danger in El Salvador. Specifically, she says that her father

made enemies by expressing his political opinion and affiliation in public, and that

an individual named Blue threatened her life in January 2004 and thereafter

continued to harass her by banging on the roof of her home. We disagree. The
                                            4
BIA acknowledged that while Alas-Leyva was a credible witness, her testimony

was vague, and at times contradicted itself. For example, Alas-Leyva testified at

one point that she had moved to live with her grandparents in Apopa after Blue

began threatening her, but also testified that Blue first threatened her in 2004, and

that she spent the last ten years of her time in El Salvador living in San Martin.

Moreover, even taking all of Alas-Leyva’s testimony as true, the occurrences she

mentioned are not “extreme” enough to be considered persecution. Blue’s threats

against Alas-Leyva were verbal; at no time did he physically harm Alas-Leyva or

any member of her family; Alas-Leyva testified that Blue threatened her only ten

times over a six-month period; and the harassment consisted of people knocking on

her door and stomping on her roof. We have held that “a few isolated incidents of

verbal harassment or intimidation do not demonstrate past persecution.” Meija v.

U.S. Att’y Gen., 498 F.3d 1253, 1257 (11th Cir. 2007) (quotations omitted); see

also Sepulveda, 401 F.3d at 1231 (finding that an asylum applicant had not

suffered past persecution despite evidence that the restaurant at which she had

worked was bombed, and she had received death threats).            Thus, the BIA’s

determination that Alas-Leyva did not suffer past persecution is supported by

substantial evidence.

      Alas-Leyva also failed to establish a well-founded fear of future persecution.

As an initial matter, since she did not suffer past persecution, there is no
                                          5
presumption that she will suffer future persecution.        Furthermore, Alas-Leyva

established that Blue is the only individual she fears in El Salvador, and as noted

above, Blue’s past actions did not constitute persecution. Although Blue verbally

threatened Alas-Leyva over a period of six months, he never attempted to

physically harm her, and there is no evidence that he will do so upon her return to

El Salvador, more than four years later. In addition, since Alas-Leyva has failed to

establish either past persecution or a well-founded fear of future persecution, she

has necessarily failed to prove that she is entitled to withholding of removal relief.

See Forgue, 401 F.3d at 1288 n.4.

      We likewise reject Alas-Leyva’s claim that the BIA erred in denying her

application for CAT relief. When seeking CAT relief, “[t]he burden of proof is on

the applicant . . . to establish that it is more likely than not that he or she would be

tortured if removed to the proposed country of removal.” 8 C.F.R. § 208.16(c)(2).

“The burden of proof for an applicant seeking withholding of removal under the

Convention, like that for an applicant seeking withholding of removal under the

statute, is higher than the burden imposed on an asylum applicant.” Al Najjar, 257
F.3d at 1303. Thus, a petitioner unable to meet the refugee standard for asylum

generally cannot meet the higher standard for CAT relief. See id. at 1303-04.

      Alas-Leyva has proffered no evidence indicating that she has been tortured

in the past or will likely be tortured if she returns to El Salvador. She testified that
                                           6
the only individual in El Salvador that she fears is Blue, but she presented no

evidence tending to show that Blue was a public official or acting “at the

instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity,” as is required to establish entitlement to CAT

relief.    8 C.F.R. § 208.18(a)(1).     Furthermore, because substantial evidence

supports the determination that the conduct she was subjected to did not entitle her

to asylum, Alas-Leyva also failed to meet the higher standard for CAT relief. See

Al Najjar, 257 F.3d at 1303-04. Accordingly, we deny her petition.

          DENIED.




                                          7